Title: To James Madison from Henry Cooper, 1 July 1803 (Abstract)
From: Cooper, Henry
To: Madison, James


1 July 1803, St. Croix. Informed JM of his resignation as consul in his letter of 18 Dec. 1802, as he was “render’d wholly incapable” of furnishing JM with the semiannual return of ships arriving in St. Croix. Encloses two returns, beginning January 1802, which his increasing strength has allowed him to compile. These should be considered “materially defective,” since he found it nearly impossible to obtain “the requisite private information” from American merchant captains. Concludes that the lists reflect “little more than ⅔ds.” of the real traffic. Reports that his health unfits him for the post of consul; urges that a replacement be appointed. Believes that American trade with the Danish West Indies “will be found no inconsiderable object in the General history of the Trade of the United States” and that the success of this commerce will depend on the abilities of his successor. Recommends Edward Dewhurst as his replacement.
 

   
   RC (DNA: RG 59, CD, St. Croix, vol. 1). 2 pp.; docketed by Wagner as received 30 July. Enclosures not found.



   
   Cooper to JM, 18 Dec. 1802 (ibid.).



   
   A full transcription of this document has been added to the digital edition.

